Title: From Tench Tilghman to Alexander Scammell, 5 August 1781
From: Tilghman, Tench
To: Scammell, Alexander


                        
                            Dear Sir
                            Head Quarters 5th Augt 1781.
                        
                        His Excellency wants to make a reconnoitre upon the North River Road tomorrow—For which purpose he desires
                            you will move down about five oClock in the morning with all your foot and Colo. sheldons Horse and Foot and possess the
                            Roads leading into the North River Road—You will advance parties as far below Phillips’s, as you can with safety—You will
                            request Colo. sheldon to leave an officer and 20 dragoons at Dobbs’s ferry as an Escort for the General, who will be there
                            about 7 OClock. I am Yr most obt servt
                        
                            T. Tilghman
                            A.D.C.
                        
                        
                            You need not go down if it should rain—The party will come up again in the afternoon—therefore taking
                                provision with them is immaterial.
                        

                    